Citation Nr: 0328951	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a left thigh gunshot wound involving Muscle 
Group XIV.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

George E. Guido Jr.  Senior Counsel  




INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

In his substantive appeal, the veteran indicated that he did 
not want a Board hearing and his representative did not 
request a Board hearing when the RO asked for clarification.  

In September 2003, after the RO transferred the veteran's 
records to the Board, the veteran's representative raised for 
the first time the issue of clear and unmistakable error in a 
February 1949 rating decision.  Since this issue has not been 
adjudicated by the RO, it is referred there for appropriate 
action. 


FINDING OF FACT

The residuals of the left thigh gunshot wound include 
intermittent thigh pain, thigh muscle weakness, slight 
limitation of left knee and hip flexion and slight, if any, 
impairment in postural support of the body and 
synchronization of the left hip and knee, equating to no more 
than moderately severe muscle impairment of Muscle Group XIV. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of a left thigh gunshot wound involving Muscle 
Group XIV are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5314 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist claimants in developing the information 
and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate his claim 
and inform him which portion of the information and evidence 
he is to provide and which portion VA will obtain on his 
behalf.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In a September 2001 letter, addressing 
VCAA notice, the RO notified the veteran of the evidence 
needed to substantiate his claim for increase, that is, 
evidence that his disability had increased in severity, and 
that he should provide information about any relevant records 
that would support his claim and that VA would make 
reasonable efforts to obtain the records he so identified.  
He was also informed that he should submit the information in 
60 days.  Recently, the United States Court of Appeals for 
the Federal Circuit held that a provision in 38 C.F.R. 
§ 3.159(b)(1), implementing the VCAA, that required a 
response to VCAA in less than the statutory one-year period 
was invalid.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. 
Sept. 22, 2003).  Despite the defect in the notice, the 
veteran has had more than the statutory one-year period to 
submit information or evidence substantiate his pending 
claim. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, VA has obtained a 
medical examination and as there is no additional evidence to 
obtain, the Board concludes that the duty to notify and the 
duty to assist under the VCAA have been complied with. 



Background

The service medical records disclose that, in January 1945, 
the veteran was wounded in combat, when a machine-gun bullet 
struck him in the left thigh.  The entrance wound was three 
inches above the knee on the lateral aspect of the thigh and 
the exit wound was six inches above and anterior to the 
entrance wound through the subcutaneous tissue.  There was no 
evidence of bone or nerve involvement.  The wound was 
debrided and a skin graft was placed over the wound.  He was 
on convalescence until May 1945, when he was returned to 
limited duty.  In September 1945, he was hospitalized for 
about two weeks because the healing of the wound had been 
painful and he could not perform regular activities.  No 
treatment was indicated.  He was returned to duty and it was 
recommended that the duty not require prolonged standing or 
walking.  On separation examination in January 1946, the 
pertinent findings were a 3 inch x 1 inch skin graft on the 
lateral aspect of the left thigh, a 2 inch scar on the 
anterior aspect, slight atrophy of the left thigh, slight 
herniation of the vastus lateralis muscle, and moderate 
muscle weakness and fatigueability. 

The veteran filed his original application for VA disability 
benefits in January 1946.  The RO granted service connection 
and assigned a 30 percent rating under Diagnostic Code 5314 
for residuals of a gunshot of the left thigh, involving 
Muscle Group XIV, effective the day following separation from 
service.  

On VA examination in 1948, the diagnosis was residuals of 
gunshot wound of the left leg with pain and slight atrophy.  
The 30 percent rating was continued on rating decisions in 
1949.  Since 1949, there have been no other adjudicative 
determinations on the service-connected disability until the 
veteran filed his current claim in August 2001. 

Current Claim 

The evidence of record consists of a report of VA examination 
in October 2001. 
On examination, the veteran indicated that he was retired.  
His symptoms involving the thigh were swelling, weakness, and 
pain.  He denied swelling, pain, or instability of the knee.  
Objectively, the veteran had a mild antalgic gait favoring 
the left side without assistive devices or braces.  A non-
adherent 5-cm. scar and a 10-cm. scar with granulation on the 
left thigh were noted.  Left knee flexion was 130 degrees and 
extension was 0 degrees.  Left hip flexion was 110 degrees 
and extension was 10 degrees.  The vascular examination was 
intact.  The neurological examination was 5/5 for flexion and 
extension of the left knee and hip.  Sensory testing and 
reflexes were intact.  The quadriceps circumference of the 
left side was .5 cm. larger than the right.  X-rays revealed 
submillimeter debris in the lateral musculature and metallic 
shadows.  The diagnosis was mild muscle injury of Muscle 
Group XIV.  The examiner commented that the service-connected 
muscle injury, which affects extension of the leg, was not 
the prime mover of the knee and hip.  He indicated that the 
site of the injury might produce tension in the muscles 
affecting postural support of the body and synchronization of 
the hip and knee movement. 

Rating Criteria 

In evaluating the veteran's claims for increase, the Board 
considers all the evidence of record.  The pertinent findings 
are then compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155.  Diagnostic Codes identify the listed disabilities in 
the Schedule.  Pursuant to 38 C.F.R. §§ 4.1 4.2, 4.10, each 
disability is viewed in relation to its history, each 
disability is considered from the point of view of the 
veteran working or seeking work, and each disability is 
viewed under the ordinary conditions of daily life.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.    

In this case, the veteran's disability is rated under DC 
5314, involving Muscle Group XIV, the anterior thigh group, 
which is made up of several different muscles.  The function 
of the muscle involved in the veteran's disability is to 
extend the knee.  A moderately severe muscle injury is 30 
percent disabling and a severe muscle injury warrants a 40 
percent rating. 

In evaluating a muscle injury, 38 C.F.R. § 4.56(d) provides, 
in part, that a disability resulting from a muscle injury is 
classified as moderately severe or severe, depending on three 
factors: the type of injury, history and complaint, and 
objective findings. 

Under § 4.56(d)(3), a moderately severe disability requires, 
in part, a through and through wound (type of injury); 
evidence showing hospitalization for a prolonged period for 
treatment of the wound, a record of consistent complaint of 
cardinal signs and symptoms of muscle disability (history and 
complaint); and, indications on palpation of loss of deep 
fascia, muscle substance or normal firm resistance of muscles 
compared to the sound side, and positive evidence of 
impairment (objective findings).

Under § 4.56(d)(4), a severe disability requires, in part, a 
through and through wound (type of injury); evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe disability (history and complaint); and, 
indications on palpation of loss of deep fascia or muscle 
substance, or flabby muscles in wound area, abnormal muscle 
swelling and hardening in contraction, and severe impairment 
of function. 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Analysis

Historically, the service medical records document a through 
and through wound on the lateral aspect of the left thigh 
without bone or nerve involvement.  There was slight atrophy 
of the left thigh and slight herniation of the vastus 
lateralis muscle with moderate muscle weakness and 
fatigueability.  All of which describe a disability picture 
that meets the criteria of a moderately severe muscle injury.  
The muscle injury did not more nearly approximate or equate 
to severe muscle injury because of the type of injury 
(limited to the lateral aspect of the thigh, which did not 
affect all the muscles of Muscle Group XIV), the history and 
complaint (evidence of only moderate weakness and 
fatigueability), and the objective findings (severe 
impairment of function was not demonstrated). 

As for evidence of current disability, two distinct elements 
emerge.  First there is the element of thigh pain and the 
second element is weakness that is manifested by slight 
limitation of left knee and hip flexion.  However, there is 
no evidence of knee instability or pain.  The vascular 
examination was intact and neurological examination, 
including sensory testing and reflexes, was also intact.  
Moreover, the examiner commented that the service-connected 
muscle injury was not the prime mover of the knee and hip and 
that the site of the injury might produce tension in the 
muscles affecting postural support of the body and 
synchronization of the hip and knee movement, which was not 
demonstrated.  Overall, the examiner found only mild 
residuals of the muscle injury.  The scarring did not 
approximate 6 square inches and was not painful on objective 
demonstration as to warrant a separate compensable 
evaluation.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (the Court found that a separate evaluation could be 
assigned for symptomatic, residual scarring without violating 
the pyramid rule).  

As for functional loss due to pain, even assuming there is 
some additional restriction due to pain on use, DC 5314 
encompasses the cardinal signs of muscle disability, such as, 
fatigue-pain, but the exhibited function loss does not more 
nearly approximate severe residuals of muscle injury to 
Muscle Group XIV.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b). 




ORDER

A disability rating in excess of 30 percent for residuals of 
a left thigh gunshot wound, involving Muscle Group XIV, is 
denied. 


____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



